Citation Nr: 0527108	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 (West 
2002) for thoracoabdominal aneurysm, claimed as secondary to 
surgery performed at a VA Medical Center (MC) in June 1995.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myocardial infarction, claimed as secondary to surgery 
performed at a VAMC in June 1995.  

3.  Entitlement to compensation under 38 U.S.C.A.§ 1151 for 
renal insufficiency, claimed as secondary to surgery 
performed at a VAMC in June 1995.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran had active military service from August 1952 to 
June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the RO.  

In April 2004, the Board remanded this case for additional 
evidentiary development.  



FINDINGS OF FACT

1.  In June 1995, the veteran underwent an abdominal aortic 
aneurysm repair at a VA medical facility.  

2.  The currently demonstrated renal insufficiency, coronary 
artery disease status post myocardial infarction, or 
thoracoabdominal aneurysm are not shown to be causally 
related to the June 1995 surgery.  

3.  The veteran's currently demonstrated renal insufficiency, 
coronary artery disease status post myocardial infarction, 
and thoracoabdominal aneurysm are not shown to be related to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the June 1995 surgical treatment; and they are not 
shown to be related to an event not reasonably foreseeable.  



CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
renal insufficiency, coronary artery disease status post 
myocardial infarction, and thoracoabdominal aneurysm are not 
met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2004)).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes the evidence development letter dated in January 2004 
in which the RO advised the veteran of the evidence needed to 
substantiate his claims.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believes may be relevant to his claims and 
what VA would do to assist him in the development of his 
claims.  

The Board notes that this letter was issued after the initial 
adjudication of his claims by the agency of original 
jurisdiction.  

However, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate his claims, and that it 
advised him of his and VA's responsibilities under VCAA.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that she 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO arranged for him 
to undergo a VA examination to determine the nature and 
etiology of his claimed disabilities.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


Analysis

The veteran is seeking compensation benefits for a 
thoracoabdominal aneurysm, for a history of myocardial 
infarction, and for renal insufficiency.  

He essentially contends that these disabilities were caused 
by medical treatment received at the VAMC in Tampa in 1995.  
Specifically, he points to surgical repair of an abdominal 
aneurysm, which was performed in June 1995.  

Under the provisions of 38 U.S.C.A. § 1151, if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected. 
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2004).  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  
See 38 C.F.R. § 3.358(c)(3) (1994).  

Those interpretations and the cited regulatory provision were 
invalidated by the Court of Appeals for Veterans Claims in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (Sept. 
26, 1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  

However, those amendments were subsequently rescinded, as 
part of a litigative settlement, and the previous language 
was restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  On 
December 12, 2002, a proposed rule was published, at 67 Fed. 
Reg. 76,322-26, in order to effectuate section 422(a).  To 
date, the proposed amended regulation has not been finalized.  

In this case, the veteran's claim for benefits under 38 
U.S.C.A. § 1151 was received in June 2000, which was after 
the effective date of the amendment thereto.  Therefore, the 
1997 statutory amendment does apply.  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was due to (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151 (West 2002).  

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the claims of compensation 
benefits under 38 U.S.C.A. § 1151 for aortic aneurysm, 
myocardial infarction, and renal insufficiency.  

In essence, the Board finds that these disabilities were not 
related to the June 1995 surgery, and were not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment in June 1995.  

In this regard, the Board finds the most probative evidence 
of record to be private and VA treatment records dated since 
June 1995, and the report of a VA examination conducted in 
January 2005.  

These records show that, on June 9, 1995, the veteran 
presented to a private hospital after experiencing the onset 
of diffuse muscular spasm in the trunk and extremities 
following a bee sting that afternoon.  It was that he had 
experienced another bee sting two days before, which had 
caused similar symptoms, but that they had settled until the 
new sting occurred.  

An examination and a CAT scan revealed a large abdominal 
aortic aneurysm.  His blood pressure was noted to be 120/75.  

The aneurysm was found to be essentially asymptomatic, but 
with a 5 percent chance of rupture.  He was advised that this 
problem should be dealt with within a week or two, and the 
veteran indicated that he would seek further treatment 
through VA.  

The June 1995 VA discharge summary reflects that he presented 
to the vascular clinic of the VA Medical Center (MC) in 
Tampa, Florida, on June 12, 1995, with an asymptomatic 8 cm. 
abdominal aneurysm that had been found in an outside 
emergency room following a "spider-bite."  It was noted 
that he had a history of hypertension.  

The veteran underwent a cardiac examination, which included 
an echocardiogram.  It showed normal left ventricular 
contractility, a mildly dilated left atrium, and a mildly 
dilated aortic root.  He was found to be at moderate risk, 
but was taken to the operating room on June 15th, where he 
underwent abdominal aortic aneurysm repair.  

Preoperatively, the veteran reportedly experienced some 
respiratory difficulties, and some evidence of right 
popliteal artery aneurysm was found.  

Postoperatively, the veteran reportedly did well in the ICU 
and was moved to the floor after two days.  There, he 
developed spiking fevers, and 3+blood was found in his urine.  
Blood cultures revealed positive Cocci in clusters, and were 
noted to be Staph aureus sensitive.  He was started on 
Vancomycin and the fevers apparently resolved.  

It was concluded that the veteran probably had an infected 
central line secondary to this line, and this was 
discontinued after the blood cultures were drawn.  It was 
also found that he was afebrile once the line was out.  The 
veteran was subsequently treated with intravenous antibiotics 
for five days.  

After six days, the veteran reported experiencing pain in his 
toes, and examination revealed some purple areas in the toes, 
which were found to be consistent with some embolic versus 
vasospasm areas of involvements.  

Noninvasive vascular studies were redone, which revealed ABI 
on the right of .41 and on the left of greater than 1.  
Noninvasive vascular studies also revealed popliteal 
aneurysm.  

It was noted that he had bilateral toe involves, which looked 
like embolic phenomenon of some purple toes.  It was found 
that nothing could be done for the problem at that time.  

Subsequent treatment records reveal that, in June 2000, the 
veteran experienced a myocardial infarction.  In an August 
2000 letter, a private physician explained that he had 
presented with a history of shortness of breath for two days 
and in a hypertensive emergency with blood pressure of 
250/140.  

His cardiac enzymes were found to be positive and suggestive 
of a non Q-wave myocardial infarction.  A chest x-ray was 
also found to be consistent with congestive heart failure, 
and the veteran underwent cardiac catheterization.  

A nephrologist was consulted regarding elevated creatinine, 
and that physician recommended an MRA.  The MRA revealed some 
renal artery stenosis, and a renal ultrasound revealed a 
small left atrophic kidney and an abnormal function pattern 
of the right kidney.  It was noted that the veteran also had 
an abdominal aortic aneurysm.  

Subsequent medical records reveal ongoing treatment for a 
variety of problems, including chronic renal failure, left 
ventricular systolic dysfunction, difficult to control 
hypertension, and internal vascular atherosclerotic disease.  

In a December 2003 VA clinical note, it was noted that the 
veteran had a significant life-threatening thoracoabdominal 
aneurysm that was 7 cm. in size.

In January 2005, the veteran underwent a VA examination to 
determine the etiology of his claimed disabilities.  The 
examiner noted that the veteran had a current 
thoracoabdominal aneurysm for which he had been turned down 
for surgery due to the risk involved.  The examiner also 
noted that the veteran had a history of two heart attacks, 
one in 2000 and another in 2001.  

During this examination, the veteran reported that he had 
undergone an abdominal aortic aneurysm repair in 1995 at the 
VAMC, which involved a vascular tube being placed around that 
aorta.  The veteran indicated that he believed that this was 
the cause of his current aneurysm.  

With respect to the current thoracoabdominal aneurysm, and 
the abdominal aneurysm for which the veteran underwent 
surgery in June 1995, the examiner determined that the 
veteran had aneurysmal disease, and that these diagnoses 
represented the natural history of progression of the disease 
entity.  

In this regard, the examiner explained that the cause of the 
abdominal aneurysm was the weakening of the wall's cellular 
structure, especially the internal elastic lamina, and that 
the rate of development was increased by hypertension, which 
the veteran had experienced for a prolonged period prior to 
the formation of the aneurysm.  

The examiner further explained that it was the natural 
history of the disease that he developed a diffuse aneurysmal 
process, including the thoracoabdominal aneurysm for which he 
was not considered a surgical candidate.  

It was noted that thoracoabdominal aneurysms had a much 
higher risk of complications, particularly in a patient who 
was known to have had renal insufficiency predating the 
diagnosis of aneurysm.  

The examiner found that it was at least as likely as not that 
he had a hereditary predisposition for the aneurysmal 
process, since he developed a popliteal aneurysm in addition 
to the thoracoabdominal aneurysm and earlier abdominal 
aneurysm.  

The examiner further found that there was no error in surgery 
or judgment, and no carelessness, negligence, lack of proper 
skill, lack of proper judgment, or similar instance of fault 
on VA's part that contributed to this process.  

With respect to the claimed renal insufficiency, the examiner 
noted that the veteran had undergone diagnostic studies 
during his June 1995 emergency room visit at the private 
facility, which showed a BUN of 30, quite elevated, and a 
creatinine of 3, quite elevated.  

The examiner indicated that these results showed that he was 
in chronic renal insufficiency prior to being seen at the 
VAMC in June 1995.  

The examiner found that there was no evidence that his renal 
insufficiency was caused by the abdominal aneurysm surgery in 
1995.  The examiner explained that the renal insufficiency 
had predated the surgery and was the end result of renal 
vascular stenosis, and had actually improved since the 1995 
surgery due to aggressive treatment by VA.  

In this regard, the examiner noted that the veteran's 
hypertension was renal vascular hypertension in its etiology, 
and that the poorly controlled hypertension had secondarily 
compounded the renal insufficiency.  

The examiner noted that there was on period in which he 
actually experienced failure, but that his renal studies were 
now improved.  

With respect to the claimed myocardial infarction, the 
examiner noted that the veteran had coronary artery disease, 
which was not caused by the surgery for abdominal aneurysm, 
but was, in fact, the result of a natural coronary artery 
disease in a person predisposed with risk factors of 
cigarette smoking and hypertension.  

The examiner explained that the congestive heart failure had 
occurred due to decompensation with the severe hypertension 
at the time, but which was now controlled.  

The examiner indicated that there was no additional 
disability resulting from carelessness, negligence, lack of 
proper skill, error in judgment, or similar incidence of 
fault of VA's part.  

In light of the January 2005 VA examiner's opinion, the Board 
concludes that the preponderance of the evidence establishes 
that the currently demonstrated aortic aneurysm, history of 
myocardial infarction, and renal insufficiency are not 
related to the June 1995 surgery, and are not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the surgical treatment in June 1995.  

Therefore, the claims of entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 are denied.  




ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for 
thoracoabdominal aneurysm, claimed as secondary to surgery 
performed at a VAMC in June 1995, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
myocardial infarction, claimed as secondary to surgery 
performed at a VAMC in June 1995, is denied.

Entitlement to compensation under 38 U.S.C.A.§ 1151 for renal 
insufficiency, claimed as secondary to surgery performed at a 
VAMC in June 1995, is denied.




	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


